 

Exhibit 10.46

 

MORGAN STANLEY DW INC.

BRANCH MANAGER COMPENSATION PLAN

[Amended as of December 11, 2001]

 

SECTION I

INTRODUCTION

 

The name of this Plan is the Morgan Stanley DW Inc. Branch Manager Compensation
Plan (the “Plan”). The Plan was initially adopted for Fiscal Years beginning
with 1984; was amended and restated on December 23, 1985 retroactive to 1984;
was further amended as of December 8, 1986, January 1, 1988, December 23, 1990,
and July 15, 1991; was amended and restated January 1, 1992; amended and
restated as of April 21, 1992, retroactive to January 1, 1992; amended and
restated effective October 1, 1993; amended effective January 1, 1994; amended
and restated effective January 1, 1994; amended and restated effective October
21, 1994; amended effective June 18, 1997; amended effective September 25, 1998;
amended effective September 21, 1999; was amended effective December 9, 1999;
was amended effective March 26, 2001; and was amended effective December 11,
2001.

 

SECTION II

PURPOSE OF PLAN

 

The purpose of the Plan is to retain and recruit key Branch Managers for Morgan
Stanley DW Inc. by enabling them to accumulate significant net worth based on
the profitable management of Branch Offices of Morgan Stanley.

 

SECTION III

DEFINITIONS

 

(a)   “Account” means a Branch Manager Compensation Plan Account maintained in a
confidential ledger by Morgan Stanley pursuant to Section VI of the Plan for
each Participant in the Plan. MIC awards are also made under the Plan but
Accounts are maintained only for Participants, i.e., those who get challenge or
other awards.

 

(b)   “Financial Advisor” means an Employee performing the functions of that
position for Morgan Stanley.

 

1



--------------------------------------------------------------------------------

 
(c)
 
“Agreement” means a subordination agreement described in Section VIII and
Appendix A.

 
(d)
 
“Board” means the Compensation Committee of the Board of Directors of Morgan
Stanley.

 
(e)
 
“Branch Office” means any branch office of Morgan Stanley.

 
(f)
 
“Branch Manager” means an Employee performing the functions of that position for
Morgan Stanley. For purposes of this Plan, “Branch Manager” shall also mean a
Satellite Manager, unless otherwise specified in the Plan.

 
(g)
 
“Disability” means termination of employment from Morgan Stanley due to a
medically determinable physical or mental incapacity which is reasonably
expected to be of long-term duration or result in death. The determination of
Morgan Stanley shall be conclusive on all parties as to whether a Participant is
Disabled.

 
(h)
 
“MWD” means Morgan Stanley Dean Witter & Co., a Delaware corporation.

 
(i)
 
“Morgan Stanley” means Morgan Stanley DW Inc., a Delaware corporation.

 
(j)
 
“Employee” means an employee of Morgan Stanley.

 
(k)
 
“Fair Market Value” means:

 
(1) for purposes of determining the number of shares of Stock to be allocated
pursuant to Section VII(b)(i) to a Deferred Bonus awarded pursuant to Section V,
the fair market value thereof as of the relevant date of determination, as
determined in accordance with a valuation methodology approved by the Board of
Directors of MWD or a committee thereof designated by such Board of Directors
(such Board of Directors or committee is hereinafter referred to as the “MWD
Committee”); and
 
(2) for purposes of crediting a Participant pursuant to Section VII(b)(iii) with
shares of Stock based upon cash dividends paid or deemed to be paid on shares of
Stock credited to the Participant as of the record date for such dividends, the
average of the high and low sales prices, regular way, of a share of Stock as
reported on the New York Stock Exchange Composite Tape (the “High/Low Price”) on
the relevant dividend payment date, or, if Stock is not traded on public markets
on the relevant dividend payment date, the first preceding date on which Stock
is traded on public markets; provided, however, that in the event a “Fair Market
Value” cannot be determined pursuant to the foregoing, the fair market value
thereof as of the relevant date of determination, as determined in accordance
with a valuation methodology approved by the MWD Committee; and
 
(3) for purposes of distributing cash in lieu of a fractional share pursuant to
Section VII(b)(i), the High/Low Price on the date of the distribution, or, if
Stock is not traded on public markets on the date of the distribution, the first
preceding date on which Stock is traded on public markets; provided, however,
that in the event a “Fair Market Value” cannot be determined pursuant to the



2



--------------------------------------------------------------------------------

foregoing, the fair market value thereof as of the relevant date of
determination, as determined in accordance with a valuation methodology approved
by the MWD Committee; and
 
(4) for such other purposes as may arise in connection with the Plan, the fair
market value of a share of Stock as of the relevant date of determination, as
determined in accordance with a valuation methodology approved by the MWD
Committee.
 
(1)
 
“Fiscal Year” means the Fiscal Year of Morgan Stanley.

 
(m)
 
“MIC” means the Branch Manager Management Incentive Compensation Plan.

 
(n)
 
“Net Income After Allocated Expense” means the Branch Office monthly gross
revenue less all expenses charged to such Branch Office, both direct and
allocated, before accrual of income taxes and the Branch Manager’s MIC credit as
reflected in the statements of revenue and expense prepared by Morgan Stanley in
accordance with its standard accounting practices.

 
(o)
 
“Non-Producing Branch Manager” means a Branch Manager who does not personally
produce gross revenues for Morgan Stanley through the sale of securities and
other investments to clients of Morgan Stanley.

 
(p)
 
“Office Gross Revenue” means the gross revenue generated in a Fiscal Year by a
Branch Office as reflected in the statements of revenue and expense prepared by
Morgan Stanley in accordance with its standard accounting practices.

 
(q)
 
“Participant” means a Branch Manager to whom a Challenge Bonus has been awarded
or to whom another deferred bonus has been awarded, pursuant to Section V.

 
(r)
 
“Producing Branch Manager” means a Branch Manager who personally produces gross
revenues for Morgan Stanley through the sale of securities and other investments
to clients of Morgan Stanley.

 
(s)
 
“Profit Margin” means the Branch Office Net Income After Allocated Expense
divided by the Branch Office Total Gross Income.

 
(t)
 
“Regional Director” means an Employee performing the functions of that position
for Morgan Stanley.

 
(u)
 
“Retirement” means termination of employment from Morgan Stanley (i) after
attaining age 65, (ii) as defined in the Morgan Stanley DW Inc. Pension Plan
whether or not the individual is a participant therein, or (iii) as otherwise
specified by written agreement between Morgan Stanley and a Branch Manager.

 
(v)
 
“Stock” means the common stock of MWD, par value $.01 per share.

 
(w)
 
“Satellite Manager” means the manager of a satellite sales office of Morgan
Stanley.



3



--------------------------------------------------------------------------------

 
(x)
 
“Total Gross Income” means the monthly gross income generated by a Branch Office
as reflected in the statements of revenue and expense prepared by Morgan Stanley
in accordance with its standard accounting practices.

 
(y)
 
“Valuation Date” means the last day of each Fiscal Year.

 
SECTION IV
ELIGIBILITY
 
All Branch Managers shall be eligible to participate in the Plan.
 
SECTION V
COMPENSATION
 
(a)
 
Salaries. Salary levels for Branch Managers shall be established each year by
Morgan Stanley in its sole discretion taking into account such factors as Office
Gross Revenue for each Branch Manager’s respective Branch Office and/or such
other factors as Morgan Stanley may determine. The criteria for determining
Branch Manager salaries on an annual basis may be the same or different for
Non-Producing Branch Managers, Producing Branch Managers and/or Satellite
Managers. Salaries shall be paid in cash on a periodic basis throughout each
Fiscal Year. Salary payments will cease immediately upon termination of
employment.

 
(b)
 
MIC Award. Branch Managers shall be eligible for an MIC award to be based on a
formula which shall be determined by the Board from time to time. A Branch
Manager’s MIC award shall be based on the monthly Profit Margin of his or her
respective Branch Office. However, in the event of a Branch Office loss, such
loss shall be carried forward to succeeding months and shall be used to reduce
the monthly Profit Margin in such succeeding months in calculating MIC until
such losses shall have been offset in whole by the Branch Office’s Profit
Margins in successive months of the same Fiscal Year. The amount of any Branch
Manager’s MIC award may be increased at any time by Morgan Stanley in its sole
discretion. MIC award payments shall be paid in cash.

 
(c)
 
Challenge Bonuses.

 
(1)     Branch Managers shall also be eligible for an additional “Challenge
Bonus.” The Challenge Bonus will be based on the achievement of challenge goals
agreed to between each Branch Manager and his or her Regional Director at the
beginning of each Fiscal Year. The Regional Director shall establish a Target
Challenge Bonus for a Branch Manager at such time as challenge goals are agreed
to with each Branch Manager.
 
(2)     The Board, in its sole discretion, shall determine whether a Branch
Manager has achieved and/or exceeded the challenge goals agreed on by the Branch
Manager and Regional Director. If the Board determines that a Branch Manager has
exceeded the challenge goals agreed to between the Branch Manager and the
Regional Director, it may award a Challenge Bonus up to two



4



--------------------------------------------------------------------------------

times the target Challenge Bonus. If a Branch Manager has not achieved the
challenge goals for a Fiscal Year agreed to between the Branch Manager and the
Regional Director, the Branch Manager may receive a Challenge Bonus that is less
than the target Challenge Bonus, in an amount determined solely by the Board.
 
(3)     Morgan Stanley shall pay 80% of the Challenge Bonus in cash as soon as
practicable following the end of the Fiscal Year in which a Challenge Bonus is
earned. The remaining 20% (the “Deferred Bonus”), will be paid in the form of
shares of common stock of MWD, par value $.01 per share (“Stock”) in accordance
with Section VII and subject to Appendix A.
 
(d)
 
Other Deferred Bonus Awards. At the beginning of any Fiscal Year, the Board may
establish any other criteria which will entitle a Branch Manager to receive a
deferred bonus award under the Plan for that or any one or more succeeding
Fiscal Years. A Branch Manager who achieves such other criteria in a Fiscal Year
shall receive an award for that Fiscal Year. Any deferred bonus awards made
pursuant to this paragraph shall be made subject to the same terms and
conditions as the deferred portion of a Challenge Bonus Award made under Section
V(c)(3) and shall be Payment Obligations for purposes of Section VIII except
that the Board may in its sole discretion, elect not to credit deferred bonus
awards made pursuant to this subsection with the annual increments described in
Section VI(c).

 
(e)
 
The MWD Committee, may, in its discretion from time to time, make to an
individual, in consideration of such individual becoming (and remaining for such
period of time, if any, as the MWD Committee determines) a Branch Manager and
such other consideration, if any, as the MWD Committee determines, an award of
Stock on such terms and conditions as the MWD Committee may determine, which
terms and conditions need not be uniform with the terms and conditions of
Section VI, VII or VIII hereof, but which shall be set forth in a written award
certificate or award agreement delivered or made available by Morgan Stanley to
the individual as soon as practicable following the date of the award. Awards of
Stock under this Section V(e) shall be satisfied only out of shares held in
treasury and not out of authorized but unissued shares.

 
SECTION VI
ACCOUNTS—ESCROW AGENT
 
(a)
 
A separate Account shall be maintained by Morgan Stanley for each Participant in
a confidential ledger for each Fiscal Year. Each such Account shall be credited
with such deferred bonuses as may be awarded to the Participant pursuant to
Section V of the Plan. Each such Account shall be decreased by any (i) payments
of deferred awards, or (ii) forfeitures of deferred awards pursuant to Section
VII.

 
(b)
 
Within a reasonable time after the end of each Fiscal Year the Controller of
Morgan Stanley shall give each Participant a written report of the status of
such Participant’s



5



--------------------------------------------------------------------------------

 
Account under the Plan, including the value thereof. For each Fiscal Year,
Accounts shall be valued as of the Valuation Date.

 
(c)
 
As a condition to participation in this Plan, each eligible Employee shall be
required to hold restricted Stock awards hereunder in an escrow account and such
Employee’s decision to participate in the Plan shall constitute the appointment
of Morgan Stanley Dean Witter Trust FSB, or such other custodian as Morgan
Stanley shall designate (the “Custodian”), as the custodial agent for the
purpose of holding such Stock. Such escrow account will be governed by and
subject to the terms and conditions of a written agreement with the Custodian.

 
SECTION VII
AWARD PAYMENTS
 
(a)
 
In order to be entitled to any payment of compensation an Employee must be
employed by Morgan Stanley on the date such compensation is paid. If any
Employee terminates employment after any MIC, bonus or other compensation is or
becomes determinable but before actual payment of such MIC, bonus, or other
compensation is paid by Morgan Stanley in the normal course of business, the
Employee shall not be entitled to receive any such payment. Notwithstanding the
foregoing, in the event of the death or Disability of an Employee, compensation,
including MIC and other bonuses under this Plan, which is determinable as of the
last day of employment, shall be paid to the Employee or the Employee’s
representative at the times specified herein for the payment of such
compensation.

 
(b)     (i) Deferred Bonuses will be paid in the form of Stock, payable as soon
as practicable following the close of the Fiscal Year for which the award is
made. For purposes of determining the number of shares of Stock that constitutes
a Deferred Bonus, the Stock may be valued at a discount, determined by the MWD
Committee, from Fair Market Value. Deferred bonuses under Section V(d) may be
paid in cash or in Stock as determined by the Compensation Committee of the
Board of Directors of Morgan Stanley. The number of shares of Stock payable with
respect to a Deferred Bonus shall be calculated by reference to the amount of
the Deferred Bonus determined under Section V. Payments to Participants of
Deferred Bonuses made in the form of Stock shall be made in the form of a
certificate for whole shares and cash in lieu of any fractional share. A
Participant on a leave of absence approved by Morgan Stanley or who is absent
due to disability on the date payment is made shall not be entitled to payment
of such Deferred Bonus until the Participant returns to Morgan Stanley following
completion of such leave of absence or disability.
 
(ii) Stock awarded with respect to a Fiscal Year shall vest four years and three
months following the close of that Fiscal Year, provided that the Participant’s
status as an Employee has not been terminated prior to such date. Upon the
Participant’s termination of employment with Morgan Stanley, all unvested Stock
shall be forfeited. Notwithstanding anything in this Plan to the contrary, if a
Participant terminates employment with Morgan Stanley due to Disability or
Retirement, or upon a Participant’s death, all of the Participant’s awards shall
vest immediately and be paid as promptly as practicable.



6



--------------------------------------------------------------------------------

 
(iii) A Participant may vote and receive dividends on any Stock awarded to such
Participant under Section VII(b)(i) or credited under this Section VII(b)(iii);
provided that all dividends on Stock (other than dividends payable in Stock)
shall be reinvested in shares of Stock at 100% of the Fair Market Value of Stock
which shares shall be credited to the Participant and held by the Custodian. All
shares of Stock received as a distribution with respect to Stock or acquired
with reinvested dividends hereunder shall be subject to the same restrictions as
shares of Stock on which such distribution or dividend is awarded.
 
(c)
 
Except as provided in Section VII(b), payments made hereunder shall be made in
cash and shall not be eligible for rollover or transfer into other retirement or
deferred compensation plans sponsored by Morgan Stanley, MWD or any of their
affiliates.

 
(d)
 
[Intentionally omitted.]

 
(e)
 
Morgan Stanley reserves the right to accelerate payment of a Participant’s
entire Account balance and/or the vesting of any Stock awarded pursuant to
Section V(c) or Section V(d) of the Plan, subject to the provisions of Section
VIII and an Agreement. The MWD Committee reserves the right to accelerate the
vesting of any Stock awarded pursuant to Section V(e) of the Plan; provided that
if the award of such Stock was made subject to Section VIII and an Agreement,
then vesting of such Stock shall be subject to Section VIII and an Agreement.

 
(f)
 
A Participant shall be entitled to payment of his or her Account pursuant to
Section VII(b) provided the Participant is employed by Morgan Stanley at the
time such payment is due, regardless of the position in which the Participant is
employed at such time.

 
(g)
 
In accordance with the provisions of an Agreement, if Morgan Stanley must
recover a Payment Obligation previously paid to a Participant pursuant to this
Section VII, a Participant shall be required to repay such amount. With respect
to amounts awarded in Stock, the Participant shall be required to repay the
number of shares of Stock received (or an amount in cash equal to the fair
market value of such Stock as of the date of such repayment). If any such amount
is not repaid, Morgan Stanley reserves the right to withhold from the
Participant’s compensation the amount of any Payment Obligation which a
Participant fails to repay as required herein.

 
(h)
 
All federal, state, local and other withholding tax requirements, if any,
relating to the Plan shall be met pursuant to procedures determined by Morgan
Stanley which may include:

 
1.     Withholding from any cash amounts payable to a Participant under the Plan
including salary, bonus or any other amounts payable from Morgan Stanley or any
affiliate of Morgan Stanley;
 
 
2.     Requiring Participants to remit to Morgan Stanley an amount in cash prior
to the delivery of any certificate for Stock or other payments under the Plan;



7



--------------------------------------------------------------------------------

 
3.     At the election of the Participant, tendering to Morgan Stanley a number
of shares of Stock;
 
4.     At the election of the Participant, withholding by Morgan Stanley of
shares of Stock. In the event that the Custodian is directed by Morgan Stanley
to withhold shares pursuant to this Section VII(h)(4), the Custodian shall
distribute such shares from the custodial account to Morgan Stanley (or, at the
direction of Morgan Stanley, sell such shares on public markets and distribute
the cash proceeds to Morgan Stanley) and Morgan Stanley shall make appropriate
withholding tax payments.
 
5.     If a Participant is subject to Section 16(b) of the Securities Exchange
Act of 1934, Morgan Stanley may prescribe such requirements or limitations on
the Participant’s ability to elect the withholding options contained in Sections
VII(h)(3) and (4) of the Plan as may be required by Securities and Exchange
Commission rule 16b-3 or by any comparable or successor exemption.
 
(i)
 
The commencement of Related Employment by a Participant shall not be treated for
purposes of the Plan and any Deferred Bonus or Other Deferred Bonus Award
hereunder as a termination of employment. The Retirement, Disability or death of
an individual during a period of Related Employment shall be treated for
purposes of the Plan and any Deferred Bonus or Other Deferred Bonus Award
hereunder as if such event had occurred while the individual was an Employee.
For purposes of this Section VII(i), “Related Employment” shall mean the
employment of a Participant by an employer other than Morgan Stanley, provided
that: (1) such employment is undertaken by the individual at the request or with
the consent of Morgan Stanley; (2) immediately prior to undertaking such
employment the individual was an Employee or was engaged in Related Employment
as defined herein; and (3) such employment is recognized by Morgan Stanley, in
its discretion, as Related Employment.

 
SECTION VIII
SUBORDINATION OF DEFERRED BONUSES
 
(a)
 
All Branch Managers, as a condition of participation, shall execute and deliver
a written agreement (the “Agreement”) within forty-five (45) days after notice
of eligibility to Participate or the announcement of a Deferred Bonus Award made
after December 24, 1990, that such Branch Manager’s right to any payment
hereunder (the “Payment Obligation”) is subordinate to the prior payment or
provision for payment in full of all claims of all present and future creditors
of Morgan Stanley arising out of any matter occurring prior to the date on which
the related Payment Obligation matures consistent with all applicable statutes,
regulations and rules, except for claims which are the subject of subordination
agreements which ran on the same priority (which claims shall be paid pari
passu) or are junior to the Payment Obligation under the Agreement. The
Agreement shall also provide that the Participant’s right to



8



--------------------------------------------------------------------------------

 
payment hereunder shall be subordinate to claims which are now or hereafter
expressly stated in the instruments creating such claims to be senior in right
of payment to the claims of the class of claims created hereunder which arise
out of any matter occurring prior to the maturity date of any payment under the
Payment Obligation.

 
(b)
 
The form of the Agreement shall be determined by Morgan Stanley. In the event
Morgan Stanley elects to treat Payment Obligations as subordinated liabilities
for purposes of determining net capital under Rule 15c3-1 promulgated by the
Securities and Exchange Commission under the Securities Exchange Act of 1934 and
similar regulations promulgated under the Commodities Exchange Act, the form of
the Agreement shall be subject to approval of the Examining Authority as defined
by the Agreement. A copy of the Agreement is annexed hereto as Appendix “A”, and
incorporated by reference as fully as if set forth herein at length.

 
(c)
 
Any amount credited to a Participant’s Account shall not be segregated but shall
remain a part of the general corporate funds of Morgan Stanley subject to the
claims of general, unsecured creditors of Morgan Stanley to which claims the
rights of the Participant to receive payment of the amount credited to his or
her Account shall be subordinated pursuant to the terms of an Agreement.

 
(d)
 
If a Participant does not execute and deliver an Agreement within the forty-five
(45) day period described in (a) above, such Participant shall cease to have any
rights whatsoever hereunder with respect to awards deferred under Sections
V(c)(3) and (d).



 
SECTION IX
ADMINISTRATION
 
(a)
 
Morgan Stanley shall have full power and authority to construe, interpret and
administer the Plan. Its decision shall be final, conclusive and binding upon
all persons, including Employees and officers and the beneficiaries and personal
representatives of such employees and officers.

 
(b)
 
The expenses of administering the Plan shall be borne by Morgan Stanley.

 
(c)
 
The interest and property rights of any person in the Plan or in any
distribution to be made under the Plan shall not be subject to option nor be
assignable either by voluntary or involuntary assignment or by operation of law,
including (without limitation) bankruptcy, garnishment, attachment or other
creditor’s process and any act in violation hereof shall be void.

 
(d)
 
Nothing herein shall be construed to require Morgan Stanley or any affiliate to
segregate or set aside any funds or any property for the purpose of making award
payments hereunder.



9



--------------------------------------------------------------------------------

 
(e)
 
Morgan Stanley’s determinations under the Plan need not be uniform and may be
made by it selectively among persons who receive or are eligible to receive
awards under the Plan (whether or not such persons are similarly situated).
Without limiting the generality of the foregoing, Morgan Stanley shall be
entitled, among other things, to make non-uniform and selective determinations
and to enter into non-uniform and selective Plan agreements as to (1) the
persons to receive awards under the Plan; (2) the terms and provisions of awards
under the Plan; and (3) the exercise by Morgan Stanley of its discretion in
respect of the terms of the Plan.

 
SECTION X
MISCELLANEOUS
 
(a)
 
The establishment of the Plan, the granting of benefits or any action by Morgan
Stanley or any other person shall not be held or construed to confer upon any
person any right to employment by Morgan Stanley nor, upon termination of
employment, to confer any right or interest other than as provided herein. No
provision of the Plan shall restrict the right of Morgan Stanley to terminate
any Employee’s employment with or without cause.

 
(b)
 
If, in the opinion of Morgan Stanley, any person becomes unable to handle
properly any amount payable to such person under the Plan, Morgan Stanley may
make any reasonable arrangement for payment on such person’s behalf as it deems
appropriate.

 
(c)
 
Where appropriate, the use of masculine terms within the Plan shall mean the
feminine, the use of singular terms shall mean the plural, and vice versa.

 
SECTION XI
EFFECTIVE DATE, AMENDMENT, SUSPENSION AND DISCONTINUANCE
 
(a)
 
Morgan Stanley reserves the right to amend the Plan, in whole or in part, or to
suspend or discontinue the Plan, in whole or in part, at any time. Morgan
Stanley further reserves the right to change the criteria for awarding MIC or
Challenge Bonuses provided that it gives adequate notice of such change to
Branch Managers prior to the beginning of the Fiscal Year for which such changes
are effective.

 
(b)
 
If any part of this Plan, including Appendix A hereto, fails to receive any
required approval of a regulatory or governing body or is otherwise declared
void and of no effect, the rest of the Plan shall continue in full force.

 
(c)
 
This Plan shall govern Payment Obligations of deferred Challenge Bonuses accrued
for the Fiscal Year beginning in 1984 and thereafter.

 
(d)
 
The Plan shall continue in effect as amended from time to time until suspended
or discontinued by Morgan Stanley.



10



--------------------------------------------------------------------------------

 
Note: The aggregate number of shares of Stock that the Board of Directors of MWD
has authorized for issuance under the Plan is 2,000,000. (Such number reflects
adjustments for stock dividends occurring since the date of the board’s
authorization.)



11



--------------------------------------------------------------------------------

 
APPENDIX A
TO THE
MORGAN STANLEY DW INC.
BRANCH MANAGER COMPENSATION PLAN
 
For purposes of this Appendix A, a Branch Manager who is designated in writing
by Morgan Stanley as a participant under the Plan, shall be known as a
“Participant”, Morgan Stanley DW Inc. shall be known as “Morgan Stanley,” and
Morgan Stanley’s “Payment Obligation” shall be as defined below.
 
1.
 
Payment Obligation

 
(a)     Payment Obligations shall consist of any deferred payments of Challenge
Bonuses owed from time to time to a Participant by Morgan Stanley pursuant to
the Plan.
 
(b)     Payment Obligations including the dates payments are due, shall be
determined in accordance with the provisions of the Plan as in effect on the
date hereof, or as hereafter amended. As provided in Sections 4 and 5 of this
Appendix A, no payment of any amount of a Payment Obligation may be made sooner
than five years following the year for which such Payment Obligation is accrued
by Morgan Stanley. If any provision of the Plan as now in effect or as hereafter
amended shall be inconsistent with this Appendix A, this Appendix A shall
govern.
 
2.
 
Subordination of Right of Payment

 
(a)     Payment Obligations are and shall be subordinated in right of payment
and subject to prior payment or provision for payment in full of all claims of
other present and future creditors of Morgan Stanley whose claims are not
similarly subordinated (claims hereunder shall rank pari passu with claims
similarly subordinated) and to claims which are now or hereafter expressly
stated in the instruments creating such claims to be senior in right of payment
to the claims or the class of claims hereunder which arise out of any matter
occurring prior to the maturity date of any payment under the Payment
Obligation.
 
(b)     In the event of the appointment of a receiver or trustee for the Morgan
Stanley or in the event of its insolvency, liquidation pursuant to the
Securities Investor Protection Act of 1970 (“SIPA”) or otherwise, its
bankruptcy, assignment for the benefit of creditors, reorganization whether or
not pursuant to bankruptcy laws or any other marshaling of the assets and
liabilities of Morgan Stanley, Participant shall not be entitled to participate
or share, ratably or otherwise, in the distribution of the assets of Morgan
Stanley until all claims of all other present and future creditors of Morgan
Stanley whose claims are senior to claims hereunder have been fully satisfied or
provision has been made therefor.
 
(c)     Notwithstanding the maturing of the Payment Obligation under any
provision of the Plan or this Appendix A, the right of a Participant to receive
payment of any Payment Obligation is and shall remain subordinate as provided in
this Section 2.
 
3.
 
Suspension of Maturity During Net Capital Stringency

 
(a)     Morgan Stanley’s Payment Obligations shall be suspended and not mature
for any period of time during which, after giving effect to such Payment
Obligations (together with the payment of



A-1



--------------------------------------------------------------------------------

any other subordinated obligation of Morgan Stanley payable at or prior to such
payment of the Payment Obligations),
 
(i)     if Morgan Stanley is not operating pursuant to the alternative net
capital requirements provided for in paragraph (f) of Rule 15c3-1 (the “Rule”)
under the Securities Exchange Act of 1934 (the “Act”), the aggregate
indebtedness of Morgan Stanley would exceed 1,200 percentum of its net capital,
as those terms are defined in the Rule, as in effect at the time such payment is
to be made, or such percentum as may be made applicable to Morgan Stanley from
time to time by the Examining Authority (as defined in paragraph 7(f) hereof)
plus an amount equal to the guaranty deposits with clearing organizations, other
than the Chicago Board of Trade (“CBOT”) which were included in current assets
under Section 211 of the CBOT “Capital Requirements for Member FCM’s” to the
extent such deposits cannot be used for margin purposes, or
 
(ii)     if Morgan Stanley is operating pursuant to the alternative net capital
requirements provided for in paragraph (f) of the Rule, its net capital would be
less than five (5) percentum of aggregate debit items (or such other percentum
as may be made applicable to Morgan Stanley by the Examining Authority) computed
in accordance with Exhibit A to Rule 15c3-3 under the Act or any successor rule
as in effect at the time such payment is to be made, plus an amount equal to the
guaranty deposits with clearing organizations other than the CBOT, which were
included in current assets under Section 211 of the CBOT “Capital Requirements
for Member FCM’s”, to the extent such deposits cannot be used for margin
purposes, or
 
(iii)     if Morgan Stanley is registered as a futures commission merchant under
the Commodity Exchange Act (the “CEA”), the net capital of Morgan Stanley would
be less than the greatest of (A) six (6) percentum of the funds required to be
segregated pursuant to the CEA and Commodities Futures Trading Commission
(“CFTC”) Regulations and the foreign futures or foreign options secured amount
exclusive of the market value of commodity options purchased by option customers
of Morgan Stanley on or subject to the rules of a contract market or a foreign
board of trade, provided the deduction for each option customer shall be limited
to the amount of customer funds in each option customer’s account(s) and foreign
futures and foreign options secured amounts plus an amount equal to the guaranty
deposits with clearing organizations other than the CBOT, which were included in
current assets under Section 211 of the CBOT “Capital Requirements for Member
FCM’s”, to the extent such deposits cannot be used for margin purposes, (B) such
amount as may be made applicable to Morgan Stanley at the time of such payment
by the Examining Authority under Rule 15c3-1(b)(7), or (C) $2,000,000 (or such
other amount as required by the CEA and CFTC Regulations), or
 
(iv)     if Morgan Stanley’s net capital, as defined in the Rule or any
successor rule as in effect at the time such payment is to be made, would be
less than 120 percentum (or such other percentum as may be made applicable to
Morgan Stanley at the time of such payment by the Examining Authority) of the
minimum dollar amount



A-2



--------------------------------------------------------------------------------

required by the Rule as in effect at such time, or such dollar amount as may be
made applicable to Morgan Stanley by the Examining Authority, plus an amount
equal to the guaranty deposits with clearing organizations other than the CBOT,
which were included in current assets under Section 211 of the CBOT “Capital
Requirements for Member FCM’s”, to the extent such deposits cannot be used for
margin purposes, or
 
(v)     if Morgan Stanley is registered as a futures commission merchant under
the CEA and if its net capital, as defined in the CEA or CFTC Regulations
thereunder as in effect at the time of such payment, would be less than 120
percentum (or such other percentum as may be made applicable to Morgan Stanley
by the Examining Authority) of the minimum dollar amount required by the CEA or
the regulations thereunder as in effect at such time (or such other dollar
amount as may be made applicable to Morgan Stanley by the Examining Authority at
the time of such payment), plus an amount equal to the guaranty deposits with
clearing organizations other than the CBOT, which were included in current
assets under Section 211 of the CBOT “Capital Requirements for Member FCM’s”, to
the extent such deposits cannot be used for margin purposes, or
 
(vi)     if Morgan Stanley is subject to the provisions of paragraph (a)(6)(v)
or (a)(7)(iv) or (c)(2)(x)(B)(1) of the Rule, its net capital would be less than
the amount required to satisfy the 1,000 percentum test (or such other percentum
test as may be made applicable to Morgan Stanley by the Examining Authority at
the time of such payment) stated in such applicable paragraph, plus an amount
equal to the guaranty deposits with clearing organizations other than the CBOT,
which were included in current assets under Section 211 of the CBOT “Capital
Requirements for Member FCM’s”, to the extent such deposits cannot be used for
margin purposes.
 
The net capital required by (i)-(vi) above, is hereinafter referred to as the
“Applicable Minimum Capital”. During any such suspension Morgan Stanley shall,
as promptly as consistent with the protection of its customers, reduce its
business to a condition whereby payment due under Payment Obligations could be
made (together with the payment of any other subordinated obligation of Morgan
Stanley payable at or prior to such payment) without Morgan Stanley’s net
capital being below the Applicable Minimum Capital, at which time Morgan Stanley
shall make payment due under Payment Obligations on not less than five days
prior written notice to the Examining Authority.
 
(b)     If immediately after any payment of a Payment Obligation Morgan
Stanley’s net capital is less than the Applicable Minimum Capital, whether or
not the Participant had any knowledge or notice of such fact at the time of any
such payment, a Participant must repay to Morgan Stanley, its successors or
assigns, any sum so paid, to be held by Morgan Stanley pursuant to the
provisions of the Plan as if such payment had never been made; provided,
however, that any suit for the recovery of any such payment must be commenced
within two years of the date of such payment. Morgan Stanley reserves the right
to withhold from the Participant’s compensation the amount of any Payment
Obligation which a Participant fails to repay as required herein.



A-3



--------------------------------------------------------------------------------

 
(c)     If pursuant to the terms hereof payment of Morgan Stanley’s Payment
Obligations are suspended, Morgan Stanley may be summarily suspended by the
Examining Authority.
 
4.
 
Permissive Prepayment

 
With the prior written permission of the Examining Authority, Morgan Stanley
may, at its option and to the extent permitted by the Plan, pay all or any
portion of the Payment Obligation to the Participant (such payment hereinafter
referred to as a “Prepayment”) at any time subsequent to one year from the date
subordinated funds became subject to this Appendix A. No Prepayment shall be
made, however, if after giving effect thereto (and to all other payments of any
other subordinated obligation of Morgan Stanley payable within six months of
such Prepayment) without reference to any projected profit or loss of Morgan
Stanley,
 
(i)     in the event that Morgan Stanley is not operating pursuant to the
alternative net capital requirement provided for in paragraph (f) of the Rule,
the aggregate indebtedness of Morgan Stanley would exceed 1,000 percentum of its
net capital as those terms are defined in the Rule or any successor rule as in
effect at the time such Prepayment is to be made (or such other percentum as may
be made applicable at such time to Morgan Stanley by the Examining Authority),
plus an amount equal to the guaranty deposits with clearing organizations other
than the CBOT, which were included in current assets under Section 211 of the
CBOT “Capital Requirements for Member FCM’s”, to the extent such deposits cannot
be used for margin purposes, or
 
(ii)     in the event that Morgan Stanley is operating pursuant to such
alternative net capital requirement, the net capital of Morgan Stanley would be
less than 5 percentum (or such other percentum as may be made applicable to
Morgan Stanley at the time of such Prepayment by the Examining Authority) of
aggregate debit items computed in accordance with Exhibit A to Rule 15c3-3 under
the Act or any successor rule as in effect at such time, plus an amount equal to
the guaranty deposits with clearing organizations other than the CBOT, which
were included in current assets under Section 211 of the CBOT “Capital
Requirements for Member FCM’s”, to the extent such deposits cannot be used for
margin purposes, or
 
(iii)     in the event that Morgan Stanley is registered as a futures commission
merchant under the CEA, the net capital of Morgan Stanley (as defined in the CEA
or CFTC Regulations as in effect at the time of such Prepayment) would be less
than the greatest of (A) 7 percentum (or such other percentum as may be made
applicable to Morgan Stanley at the time of such Prepayment by the Examining
Authority) of the funds required to be segregated pursuant to the CEA and CFTC
Regulations and the foreign futures or foreign options secured amount, exclusive
of the market value of commodity options purchased by option customers on or
subject to the rules of a contract market or a foreign board of trade (provided
the deduction for each option customer shall be limited to the amount of
customer funds in each option customer’s account(s) and foreign futures and
foreign options secured amounts), plus an amount equal to the guaranty deposits
with clearing organizations other than the CBOT, which were included in current
assets under Section 211 of the CBOT “Capital Requirements for Member FCM’s”, to
the extent such deposits cannot be used for



A-4



--------------------------------------------------------------------------------

margin purposes, (B) such amount as may be made applicable to Morgan Stanley by
an Examining Authority under Rule 15c3-1(b)(7) or (C) $2,000,000 (or such other
amount as required by the CEA or CFTC Regulations), or
 
(iv)     Morgan Stanley’s net capital as defined in the Rule or any successor
rule as in effect at the time of such Prepayment, would be less than 120
percentum (or such other percentum as may be made applicable to Morgan Stanley
at the time of such Prepayment by the Examining Authority) of the minimum dollar
amount required by the rule as in effect at such time (or such other dollar
amount as may be made applicable to Morgan Stanley at the time of such
Prepayment by the Examining Authority), plus an amount equal to the guaranty
deposits with clearing organizations other than the CBOT, which were included in
current assets under Section 211 of the CBOT “Capital Requirements for Member
FCM’s”, to the extent such deposits cannot be used for margin purposes, or
 
(v)     in the event that Morgan Stanley is registered as a futures commission
merchant under the CEA, its net capital, as defined in the CEA or the
regulations thereunder, as in effect at the time of such Prepayment would be
less than 120 percentum (or such other percentum as may be made applicable to
Morgan Stanley at the time of such Prepayment by the Examining Authority) of the
minimum dollar amount required by the CEA or the regulations thereunder as in
effect at such time or such other dollar amount as may be made applicable to
Morgan Stanley at the time of such Prepayment by the Examining Authority, plus
an amount equal to the guaranty deposits with clearing organizations other than
the CBOT, which were included in current assets under Section 211 of the CBOT
“Capital Requirements for Member FCM’s”, to the extent such deposits cannot be
used for margin purposes, or
 
(vi)     in the event that Morgan Stanley is subject to the provision of
paragraph (a)(6)(v) or (a)(7)(iv) or (c)(2)(x)(B)(1) of the Rule, the net
capital of Morgan Stanley would be less than the amount required to satisfy the
1,000 percentum test (or such other percentum test as may be made applicable to
Morgan Stanley at the time of such Prepayment by the Examining Authority) stated
in such applicable paragraph, plus an amount equal to the guaranty deposits with
clearing organizations other than the CBOT which were included in current assets
under Section 211 of the CBOT “Capital Requirements for Member FCM’s,” to the
extent such deposits cannot be used for margin purposes.
 
If Prepayment is made of all or any part of the Payment Obligation before the
date payment is due and if Morgan Stanley’s net capital is less than the amount
required to permit such Prepayment pursuant to the foregoing provisions of this
paragraph, the Participant agrees irrevocable (whether or not such Participant
had any knowledge or notice of such fact at the time of such Prepayment) to
repay Morgan Stanley, its successors or assigns, the sum so paid to be held by
Morgan Stanley pursuant to the provisions hereof as if such Prepayment had never
been made; provided, however, that any suit for the recovery of any such
Prepayment must be commenced within two years of the date of such Prepayment.
Morgan Stanley reserves the right to withhold from the Participant’s



A-5



--------------------------------------------------------------------------------

compensation the amount of any Payment Obligation which a Participant fails to
repay as required herein.
 
5.
 
Special Prepayment

 
Morgan Stanley, at its option and as permitted by the Plan, but not at the
option of the Participant, may make a payment of all or any portion of the
Payment Obligation hereunder sooner than one year from the date on which such
amount became subject to this agreement (a “Special Prepayment”), if the written
consent of the appropriate regulatory authority is first obtained. If Morgan
Stanley shall be a futures commission merchant, as that term is defined in the
CEA and CFTC Regulations, no such prepayment shall be made if:
 
(i)     after giving effect thereto (and to all payments of payment obligations
under any other Subordination Agreements then outstanding, the maturities or
accelerated maturities of which are scheduled to fall due within six months
after the date such Special Prepayment is to occur pursuant to this provision or
on or prior to the date on which the Payment Obligation with respect to such
Special Prepayment is scheduled to mature disregarding this provision whichever
date is earlier) without reference to any projected profit or loss of Morgan
Stanley the net capital of Morgan Stanley is less than the greatest of (A) 10
percentum of the funds required to be segregated pursuant to the CEA and CFTC
Regulations and the foreign futures or foreign options secured amount, exclusive
of the market value of commodity options purchased by option customers of Morgan
Stanley on or subject to the rules of a contract market or a foreign board of
trade (provided the deduction for each option customer shall be limited to the
amount of customer funds in such option customer’s account(s) and foreign
futures and foreign options secured amount), plus an amount equal to the
guaranty deposits with clearing organizations, other than the CBOT, which were
included in current assets under Section 211, (B) if Morgan Stanley is a
securities broker or dealer, the amount of net capital specified in Rule
15c3-1d(c)(5)(ii) of the regulations of the Securities and Exchange Commission
(17 C.F.R. 240.15c3-1d(c)5(ii), or (C) $2,000,000 (or such other amount as
required by the CEA or CFTC Regulations), or
 
(ii)     Pretax losses during the latest three month period were greater than
15% of current excess adjusted net capital.
 
6.
 
Maturity Upon Certain Events

 
Notwithstanding the provisions of Section 3 hereof, the Payment Obligation shall
(to the extent not already matured) forthwith mature, together with all other
Subordination Agreements then outstanding, in the event of any receivership,
insolvency, liquidation pursuant to SIPA or otherwise, bankruptcy, assignment
for the benefit of creditors, reorganization whether or not pursuant to
bankruptcy laws, or any other marshaling of the assets and liabilities of Morgan
Stanley.
 
7.
 
Miscellaneous Provisions

 
(a)     Participants may not rely upon any commodity exchange or securities
exchange to provide any information concerning or relating to Morgan Stanley.
Such exchanges have no responsibility to disclose to the Participant any
information concerning or relating to Morgan



A-6



--------------------------------------------------------------------------------

Stanley which they may have now or at any future time. The Participant agrees
that the New York Stock Exchange (the “NYSE”), its Special Trust Fund or any
director, officer, trustee or employee of the NYSE or said Trust Fund or any
other exchange or director, officer, trustee or employee thereof shall not be
liable to the Participant with respect to the Plan or any distribution pursuant
thereto.
 
(b)     The funds represented by the Payment Obligations shall be dealt with in
all respects as capital of Morgan Stanley, shall be subject to the risks of the
business and may be deposited in an account or accounts in Morgan Stanley’s name
in any bank or trust company.
 
(c)     Payment Obligations under the Plan may not be transferred, sold,
assigned, pledged or otherwise encumbered or disposed of and no lien, charge or
other encumbrance may be created or permitted to be created hereon, without the
prior written consent of the Examining Authority.
 
(d)     If Morgan Stanley is a futures commission merchant as that term is
defined in the CEA, Morgan Stanley agrees, consistent with the requirements of
Section 1.17(h) of the CFTC Regulations that whenever prior written notice by
Morgan Stanley to the Examining Authority is required pursuant to the provisions
of this agreement, the same prior written notice shall be given by Morgan
Stanley to (1) the CFTC at its principal office in Washington, D.C., Attention
Chief Accountant of Division of Trading and Markets, and/or (2) the commodity
exchanges of which the Corporation is a member and which are then designated by
the CFTC as Morgan Stanley’s designated self-regulatory organizations as defined
in Section 1.3(ff) of the CFTC Regulations (the “DSROs”).
 
(e)     “Subordination Agreement” as used herein shall include any subordinated
loan agreement and any secured demand note agreement constituting a satisfactory
subordination agreement under the Rule under which Morgan Stanley is the
borrower or the pledgee of collateral, and reference herein to the payment of a
subordinated obligation of Morgan Stanley shall be deemed to include the return
to the maker-pledgor of any secured demand note and the collateral therefor held
by Morgan Stanley.
 
(f)     The term “Examining Authority” shall refer to the regulatory body,
specified in paragraph (c)(12) of the Rule, responsible for inspecting or
examining Morgan Stanley for compliance with financial responsibility
requirements. If Morgan Stanley is and continues to be a member of the NYSE, the
references herein to the Examining Authority shall be deemed to refer to the
NYSE. If Morgan Stanley is and continues to be a futures commission merchant as
that term is defined in the CEA and regulations thereunder, references to the
Examining Authority shall also be deemed to refer to the CFTC and Morgan
Stanley’s DSROs.
 
(g)     The provisions of this Appendix A shall be binding upon and inure to the
benefit of Morgan Stanley, its successors and assigns and the Participant and
the Participant’s heirs, executors and administrators.
 
(h)     Any controversy arising out of or relating to this Plan shall be
submitted to and settled by arbitration pursuant to the Constitution and Rules
of the NYSE, Morgan Stanley and Participant shall be conclusively bound by such
arbitration.



A-7



--------------------------------------------------------------------------------

 
(i)     Morgan Stanley shall not modify, amend or cancel this Appendix or any
provision of the Plan governing the Payment Obligations that are the subject of
the Appendix without the prior approval of the Examining Authority.
 
(j)     This agreement shall be deemed to have been made under and shall be
governed by the laws of the State of New York.



A-8